DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Claim Objections/Rejections
All rejections pertaining to claims 30, 32, 38 and 63 are moot because the claims were cancelled in view of the amendments filed on Nov. 12, 2020.
The objections to claims 53 and 62 for minor informalities are hereby withdrawn in view of the claim amendments filed on Nov. 12, 2020.
The rejections of claims 1, 5-10, 12-14, 16 and 18-19 under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention are hereby withdrawn in view of the claim amendments filed on Nov. 12, 2020.
	The rejection of:
claim 53 under 35 U.S.C. 102(b) as being anticipated by Quan et al. (US 2005/0137109; published: Jun. 23, 2005)
is hereby withdrawn in view of the claim amendments filed on Nov. 12, 2020.
The provisional rejections of claims 1, 5-10, 12-14, 16, 18-19, 53 and 61 -63 on the ground of nonstatutory obviousness-type double patenting as being unpatentable 

Terminal Disclaimer
The terminal disclaimer filed on Nov. 19, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,968,547 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Oath/Declaration
Declaration filed under 37 C.F.R. 1.132 on Nov. 12, 2020 has been fully considered but is not persuasive to overcome the obviousness conclusion of this case.

Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Applicant Claims
2.	Determining the scope and contents of the prior art.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 5-9, 14, 16, 18-19, 53 and 61 are rejected under 35 U.S.C. 103(a) as being unpatentable over Quan et al. (US 2005/0137109; published: Jun. 23, 2005; of record), in view of Farmer et al. (US 2009/0186057; published: Jul. 23, 2009; of record) and Glace et al. (US 6,331,291; published: Dec. 18, 2001; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Quan et al. are directed to emulsion composition for delivery of bleaching agents to teeth (i.e., oral care composition), wherein the composition comprises: a safe and effective amount of an aqueous phase; a safe and effective amount of a bleaching agent; a safe and effective amount of an inert hydrophobic phase (e.g., a non-toxic edible oil); and a safe and effective amount of an emulsifier (limitation of claims 1, 19 and 53; Abstract).

With regards the soluble calcium phosphate remineralizing agent, Quan et al. teach wherein the composition may comprise a safe and effective amount of at least one anticalculus agent wherein the anticalculus agent is selected from the group consisting of polyphosphates and salts thereof, wherein the salts are alkali metal salts such as sodium, potassium, etc. and alkaline earth metals (e.g., calcium and more specifically encompasses, for example, Ca3(PO4)2) and further, wherein the polyphosphate is generally understood to consist of two or more phosphate molecules (limitation of instant claims 1, 7 and 53; [0117]-[0125]).
With regards to instant claim 6, Quan et al. teach wherein the bleaching agent can be carbamide peroxide in a concentration ranging from 0.5-9% by weight ([0046-0047]).
With regards to instant claim 61, Quan et al. teach wherein the inert hydrophobic phase can include oils such as safflower oil (i.e., an omega fatty acid) and furthermore teach that safflower oil is used as an enteral nutritional supplement (a nutrient that may improve the condition of the oral cavity and can be included in the composition) ([0138] and [0133]).
With regards to instant claim 14, Quan et al. teach that the aqueous phase of the abovementioned emulsion comprises humectants such as glycerin ([0045]).
With regards to instant claim 16, Quan et al. teach that the composition comprises a safe and effective amount of an anticaries agent, wherein the anticaries agent is a fluoride ion source (e.g., sodium fluoride) ([0115]).

Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Quan et al. do not teach a particular embodiment wherein the oral care composition also comprises 5-10% by weight emu oil, as required by instant claims 1 and 53.  However, Quan et al. does teach wherein the composition comprises an inert hydrophobic phase that can be long chain triglyceride-containing oil such as emu oil (Abstract and [0051]).  And Farmer et al. provides a reason/motivation to pick emu oil from the list of inert hydrophobic phase materials.
Farmer et al. is directed to compositions used for inhibiting growth of yeast, fungus, bacteria or Herpes simplex virus, wherein the therapeutic composition can be formulated to be suitable for application in a wash for the mouth (e.g., oral thrush) (Abstract and [0063]).  Farmer et al. teach that microorganisms can inhabit the oral cavity ([0003] and [0040]).  Farmer et al. teach that a particularly preferred oil for use in such a composition is emu oil, typically used in an amount of about 1% to 75% by weight ([0052] and Examples).
Although Quan et al. teach the incorporation of peroxides (e.g., hydrogen peroxide or calcium peroxide or carbamide hydroxide), they do not teach wherein the composition further comprises protease enzymes (e.g., papain), as required by instant claims 1 and 5.  However, such deficiency is cured by Glace et al.
Glace et al. is directed to a dentrifice gel/paste used as a bleaching gel or brushing gel (Abstract).  Glace et al. teach that the combination of hydrogen peroxide 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
The disclosures of Quan et al. and Farmer are each directed to oral care compositions that provide benefits to the oral cavity.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to incorporate emu oil as the hydrophobic inert phase of the oral care composition of Quan et al., as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Farmer et al. teaches that emu oil is suitably used in oral care compositions.  The idea for combining compounds each of which is known to be useful for the same purpose, in order to form a composition which is to be used for the same purpose, flows logically from their having been used individually in the prior art.  See In re Kerkhoven 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  With regards to the concentration of emu oil, Farmer et al. teach a wide range about 1% to 75% by weight of emu oil and unless evidence is provided to the contrary, it would have been obvious to optimize the concentration of emu oil in the hydrogen peroxide containing whitening composition to provide the desirable carrier for the oral care composition.
prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to incorporate papain or bromelain in the composition of Quan et al., as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Glace et al. teach that the proteolytic enzyme, papain or bromelain, synergistically improves the whitening effect of hydrogen peroxide.
Thus, the claimed invention was prima facie obvious at the time the invention was made.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quan et al. (US 2005/0137109; published: Jun. 23, 2005; of record), Farmer et al. (US 2009/0186057; published: Jul. 23, 2009; of record) and Glace et al. (US 6,331,291; published: Dec. 18, 2001; of record) as applied to claims 1, 5-9, 14, 16, 18-19, 53 and 61 above, and further in view of Jacobs et al. (US 2012/0175273; published: Jul. 12, 2012; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Quan et al. are directed to emulsion composition for delivery of bleaching agents to teeth (i.e., oral care composition), wherein the composition comprises: a safe and effective amount of an aqueous phase; a safe and effective amount of a bleaching 
Quan et al., Farmer et al. and Glace et al. teach the limitations of instant claims 1, 5-9, 14, 16, 18-19, 53 and 61 as described in the above rejection. 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Quan et al., Farmer et al. and Glace et al. do not teach wherein the composition further comprises an isomalt, as required by instant claim 10. However, such deficiency is cured by Jacobs et al.
Jacobs et al. is directed to an oral care composition (e.g., toothpaste tablet) wherein the tablet requires a tablet binder in an amount sufficient to form a tablet (Abstract).  Jacobs et al. teach wherein the binder can be an isomalt ([0014]) and can function as the necessary binder as well as provide sweetness.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
The disclosures of Quan et al., Farmer et al., Glace et al. and Jacobs et al. are each directed to oral care compositions.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to further incorporate an isomalt binder, as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do such because Jacobs et al. teach that an isomalt binder is necessary to form a toothpaste tablet (i.e., a type of oral care composition) and furthermore, provides an advantageous sweetness ([0014]).
prima facie obvious at the time the invention was made.

Claim 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quan et al. (US 2005/0137109; published: Jun. 23, 2005; of record), Farmer et al. (US 2009/0186057; published: Jul. 23, 2009; of record) and Glace et al. (US 6,331,291; published: Dec. 18, 2001; of record) as applied to claims 1, 5-9, 14, 16, 18-19, 53 and 61 above, and further in view of Withiam et al. (US 2007/0196477; published: Aug. 23, 2007; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Quan et al. are directed to emulsion composition for delivery of bleaching agents to teeth (i.e., oral care composition), wherein the composition comprises: a safe and effective amount of an aqueous phase; a safe and effective amount of a bleaching agent; a safe and effective amount of an inert hydrophobic phase (e.g., a non-toxic edible oil); and a safe and effective amount of an emulsifier (Abstract).
Quan et al., Farmer et al. and Glace et al. teach the limitations of instant claims 1, 5-9, 14, 16, 18-19, 53 and 61 as described in the above rejection. 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Quan et al., Farmer et al. and Glace et al. do not teach wherein the composition further comprises a disintegrating agent such as crospovidone, as required by instant claims 12-13. However, such deficiency is cured by Withiam et al. 

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to combine two compositions, each of which is taught by the prior art to be useful for the same purpose (glycerin and crospovidone for the purpose of providing a disintegrating effect when the composition is formulated as a tablet), in order to form a third composition to be used for the very same purpose (See MPEP 2144.06-I).
Thus, the claimed invention was prima facie obvious at the time the invention was made.

Claims 62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quan et al. (US 2005/0137109; published: Jun. 23, 2005; of record), Farmer et al. (US 2009/0186057; published: Jul. 23, 2009; of record) and Glace et al. (US 6,331,291; published: Dec. 18, 2001; of record) as applied to claims 1, 5-9, 14, 16, 18-19, 53 and 61 above, and further in view of Ferrari et al. (US 5,214,180; published: May 25, 1993; of record) and Sharma et al. (US 2006/0292090; published: Dec. 28, 2006; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Quan et al. are directed to emulsion composition for delivery of bleaching agents to teeth (i.e., oral care composition), wherein the composition comprises: a safe and effective amount of an aqueous phase; a safe and effective amount of a bleaching agent; a safe and effective amount of an inert hydrophobic phase (e.g., a non-toxic edible oil); and a safe and effective amount of an emulsifier (Abstract).
Quan et al., Farmer et al. and Glace et al. teach the limitations of instant claims 1, 5-9, 14, 16, 18-19, 53 and 61 as described in the above rejection.
It is noted that as described in the first 103 rejection, Quan et al. teach wherein the composition is an emulsion (limitation of instant claim 63). 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Although Quan et al. teach that natural emulsifying agents such as lecithin, they do not specifically teach soy lecithin as required by instant claims 62-63.  However, such deficiency is cured by Ferrari et al.

Although Quan et al. teach the incorporation of peroxides (e.g., hydrogen peroxide or calcium peroxide or carbamide hydroxide), they do not teach wherein the composition further comprises 1-10% by weight bromelain, as required by instant claims 62-63.  However, such deficiency is cured by Glace et al.
As described in the first 103 rejection, Glace et al. is directed to a dentrifice gel/paste used as a bleaching gel or brushing gel (Abstract).  Glace et al. teach that the combination of hydrogen peroxide (or other compound that forms hydrogen peroxide) and proteolytic enzymes such as stem bromelain produce synergistic improvement in whitening.  Glace et al. also teach wherein the proteolytic enzyme is incorporated in an amount ranging from about 1 to about 10 wt%.
Quan et al. do not specifically teach wherein the composition further comprises 5-25% by weight amorphous calcium phosphate, as required by instant claims 62-63.  However, such deficiency is cured by Sharma et al.
Sharma et al. teach an oral care composition comprising amorphous calcium phosphate in combination with a tooth whitening agent (e.g., peroxides) and wherein the amorphous calcium phosphate is in an amount ranging from 5-30% by weight or 7.5-25% by weight (Abstract, claims and [0054]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to incorporate soy lecithin as the lecithin emulsifier in the composition of Quan et al., as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Ferrari et al. teach that soya lecithin is advantageously naturally occurring and low in cost.
The disclosures of Quan et al. and Glace et al. are each directed to oral care compositions such as whitening/bleaching compositions comprising bleaching agents such as hydrogen peroxide.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to incorporate stem bromelain in the composition of Quan et al., as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Glace et al. teach that the proteolytic enzyme, stem bromelain, synergistically improves the whitening effect of hydrogen peroxide.  With regards to the concentration of stem bromelain, Glace et al. teach a wide range of 1-10 wt% of the proteolytic enzyme and unless evidence is provided to the contrary, it would have been obvious to optimize the concentration of stem bromelain in the hydrogen peroxide containing whitening composition to provide the desirable biological effect (synergistic whitening effect).
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to combine two 
Thus, the claimed invention was prima facie obvious at the time the invention was made.

Partially Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 5-10, 12-14, 16, 18-19, 53 and 61-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 71-77 and 83-90 of copending Application No. 15/955,223 (no US Patent No. 10,413,503). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same composition comprising omega fatty acid (or specifically 5-10% emu oil), one or more emulsifying agents (e.g., 1-5 wt% soy lecithin), one or more protease enzymes (e.g., 40-60 mg of bromelain), one or more soluble calcium phosphate remineralizing agents (e.g., 5-25% by weight amorphous calcium phosphate).  It is noted that the copending ‘223 claims represent the species (with regards to the type and concentration of ingredients as well as an additional recited ingredient: 1-5% by weight glutamine) within the scope of the instantly claimed genus and therefore the instant claims are anticipated by the ‘223 claims.
Examiner’s Note: two terminal disclaimers were filed on Nov. 19, 2020.  One which resulted in the withdrawal of the double patenting rejection over claims in US Patent No. 9,968,547. The other terminal disclaimer listed patent No. 10,286,159, which was not rejected in previous Double Patenting rejections.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants argue that the Declaration filed on Nov. 11, 2020 established the criticality of an amount of 5-10% by weight emu oil with respect to the stability and effectiveness of the oral care composition (Remarks: p. 5; Declaration: ¶ 6 and 10).
This is not found persuasive.  The data set forth in the Declaration has not been found persuasive to overcome the 103 rejection because as stated in the MPEP §716.01(a): “Objective evidence must be considered when timely present: Affidavits or declarations, when timely presented, containing evidence of criticality or unexpected results, commercial success, long-felt but unsolved needs failure of others, skepticism of experts, etc., must be considered by the examiner in determining the issue of obviousness of claims for patentability under 35 U.S.C. 103.”  And MPEP §716.01(c) states: “To be of probative value, any objective evidence should by supported by actual proof…It is well settled that unexpected results must be established by factual evidence.”  The data in the Declaration is subjective evidence:  two human testers score from 1-10 the oiliness feel on mouth placement, palatability feel on mouth/tongue placement and palatability sense post mouth dissolution, wherein 10 is the best case and 1 being the worst case.  This is not objective evidence.  For example, one tester’s scale could be different from another tester’s scale. It is also noted that there are only 2 testers and it cannot be determined that there is a clear difference between groups or within groups. For example, tester #1 scored the palatability sense post mouth dissolution for 10% emu oil at a score of 4/10, whereas tester #2 scored it at an 8/10.  
Applicants argue that Quan evinces no motivation to reduce the inert hydrophobic phase content to one third of the lowest limit Quan proposes and then to pick a specific one of the over 50 choices, and to reasonably expect success, without hindsight or undue experimentation (Remarks: p. 5-6). Applicants argue that Farmer give no guidance or reason to select the claimed narrow range of 5-10% by weight (Remark: p. 6).
This is not found persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Since the instant rejection is an obviousness-type rejection, none of the references (i.e., Quan, Farmer and Glace) has to teach each and every claim limitation.  It is the combination of the prior art references that renders the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.